 



EXHIBIT 10.01
October 2, 2007
Mr. Harold L. Covert
Dear Hal;
Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you in
the position of Chief Financial Officer (CFO) reporting to Steve Tirado, the
Company’s Chief Executive Officer, starting Oct. 4, 2007. Since we are
expediting this offer, we have not been able to complete the required Silicon
Image background investigation. While we do not anticipate any problems, this
offer is contingent upon successfully completing that process. The terms of our
offer are as follows:

1.   Your base salary will be $300,000 per year and will be subject to annual
review. Your target bonus under the terms of the Company’s 2007 Bonus Plan and
future incentive compensation plans is expected to be 45% of your base salary,
which amount is subject to change in the final discretion of the Compensation
Committee of the Company’s Board of Directors. Bonus payments under the 2007
Bonus Plan and future incentive compensation plans shall be based on the
achievement of Company and personal performance objectives. For 2007 only, the
Company shall, in February 2008, pay you a bonus equal to 45% of your base
salary pro-rated for the portion of the 2007 fiscal year during which you are an
employee of the Company. This bonus payment shall be offset by any amounts paid
or payable to you under the terms of the Company’s 2007 Bonus Plan or other
incentive compensation plan for the 2007 fiscal year.       Additionally, you
will be eligible to participate in the regular health insurance and other
employee benefit plans established by the Company for its employees from time to
time.   2.   As an employee of the Company you will have access to certain
Company confidential information and you may, during the course of your
employment, develop certain information or inventions which will be the property
of the Company. During the period that you render services to the Company, you
agree to not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company. You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
with the Company. To protect the interest of the Company, you will need to sign
the Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment. We wish to impress upon you that we do not wish
you to bring any confidential or proprietary material of any former employer or
to violate any other obligations you may have to your former employer. You
represent that your signing of this offer letter, agreement(s) concerning stock
options granted to you under the Plan (as defined below) and the Company’s
Employee Invention Assignment and Confidentiality Agreement and your
commencement of employment with the Company will not violate any agreement
currently in place between yourself and current or past employers.

 



--------------------------------------------------------------------------------



 



3.   We will recommend that the Board or a duly authorized committee thereof
approve a stock option grant to you, contingent on you accepting your new role
as CFO, in the amount of 200,000 shares of the Company’s Common Stock. The grant
date for this stock option grant shall be the first 15th day of the calendar
month following the date you commence work at the Company, and the exercise
price for such grant shall be the closing price of the Company’s Common Stock on
such grant date. Provided you continue to provide services to the Company, the
stock options will become vested and exercisable with respect to 25% of the
total shares granted on the 12 month anniversary date of the grant date, and
thereafter on the 15th day of each succeeding month an additional 2.083% of the
total shares granted under the stock option will become vested and exercisable.
However, the foregoing stock option grant by the Company and the final terms
thereof are subject to the approval of the Board or a duly authorized committee
thereof and our recommendation that the Board or a duly authorized committee
thereof approve the foregoing stock option grant is not a promise of
compensation, and is not intended to create any obligation on the part of the
Company. Further details on the Company’s stock option plan and on any specific
stock option grant to you will be provided upon approval of such stock option
grant by the Board.   4.   You will eligible to participate in any change of
control severance arrangements approved by the Board or a duly authorized
committee thereof and made generally available to other members of the senior
management team.   5.   This offer of employment is made to you in confidence,
and we ask that you not disclose its terms to anyone other than your immediate
family or personal advisor. If you do disclose any of its terms to a family
member or personal advisor, please caution the recipient of this information
that such information is confidential and must not be disclosed to anyone.   6.
  While we look forward to a long and mutually beneficial relationship, should
you decide to accept our offer, you will be an at-will employee of the Company,
which means that your employment with the Company can be terminated by either of
us for any reason or no reason, at any time and without cause or prior notice.
Any statements or representations to the contrary (and, indeed, any statements
contradicting any provision in this letter) should be regarded by you as
ineffective. Further, your participation in any stock option or benefit program
is not to be regarded as assuring you of continuing employment for any
particular period of time. The at-will nature of your employment with the
Company may only be changed in a written agreement signed by the Company’s CEO
with the approval of the Board or a duly authorized committee thereof.   7.  
Please note that because of employer regulations adopted in the Immigration
Reform and Control Act of 1986, within three business days of starting your new
position you will need to present documentation confirming your identify and
demonstrating that you have authorization to work in the United States. If you
have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, you may contact our Human Resource department.   8.  
Please also note that due to United States export control laws, the Company may
need to make inquiries into your citizenship if you will have probable or actual
contact with certain technology and/or source code. Should the Company determine
that you will have probable or actual contact with certain technology and/or
source code, and should you be a citizen of an embargoed country under United
States export control laws, this may have a material effect on the terms and
conditions of your employment with the Company.

 



--------------------------------------------------------------------------------



 



9.   You and the Company agree to submit to mandatory and exclusive binding
arbitration any controversy or claim arising out of, or relating to, this
Agreement or any breach hereof, provided, however, that the parties retain their
right to, and shall not be prohibited, limited or in any other way restricted
from, seeking or obtaining injunctive relief from a court having jurisdiction
over the parties for any alleged violation of the Employee Invention Assignment
and Confidentiality Agreement. Such arbitration shall be conducted through JAMS
in the State of California, Santa Clara County, before a single arbitrator, in
accordance with the JAMS Employment Arbitration Rules and Procedures in effect
at that time. The arbitrator must decide all disputes in accordance with
California law and shall have power to decide all matters, including
arbitrability. You will bear only those costs of arbitration you would otherwise
bear had you brought a covered claim in court. When the arbitrator has issued a
decision, judgment on that decision may be entered in any court having
jurisdiction thereof. We each understand and agree that we are waiving a trial
by jury. However, this arbitration provision shall not affect your right to file
an administrative claim before any government agency where, as a matter of law,
the parties may not restrict the Employee’s ability to file an administrative
claim with said agency (by way of example, claims before the Equal Employment
Opportunity Commission and the National Labor Relations Board). Otherwise, the
parties agree that arbitration shall be the exclusive remedy for administrative
claims.   10.   This offer of employment will remain valid until Wednesday,
October 3, 2007. If you decide to accept our offer please sign the enclosed copy
of this letter in the space indicated and return it to the Human Resource
department. Your signature will acknowledge that you have read and understood
and agreed to the terms and conditions of this offer and the attached documents.
Should you have anything else that you wish to discuss, please do not hesitate
to call.       Hal, we look forward to you joining Silicon Image, Inc and
developing a strong working relationship with you in your new role.

          Sincerely,
    /s/ Doug Haslam     Doug Haslam    Vice President, Human Resources
Silicon Image, Inc     

 



--------------------------------------------------------------------------------



 



    My signature below indicates acceptance of the terms and conditions of this
offer and acknowledgement that I have read and understood the terms and
conditions of this offer. I further acknowledge that no other commitments or
representations were made to me as part of my employment offer except as
specifically set forth herein.

           
/s/ Harold Covert
  10/02/07    
 
     
Harold L. Covert
  Date

 